 


110 HR 1535 IH: Children's Health First Act
U.S. House of Representatives
2007-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1535 
IN THE HOUSE OF REPRESENTATIVES 
 
March 15, 2007 
Mr. Dingell (for himself, Ms. DeGette, Mr. Pallone, Mr. Waxman, Ms. Baldwin, Mr. Engel, Ms. Schakowsky, Mr. Boucher, Ms. Eshoo, Mr. Gene Green of Texas, Mr. Gonzalez, Mr. Gordon of Tennessee, Mrs. Capps, Mr. Butterfield, Mr. Markey, Mr. Weiner, Mr. Allen, Mr. Wynn, Mr. Melancon, Ms. Matsui, Mr. McNulty, Ms. Hirono, and Mr. Ross) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend titles XIX and XXI of the Social Security Act to ensure that every child in the United States has access to affordable, quality health insurance coverage, and for other purposes. 
 
 
1.Short title; amendments to Social Security Act; table of contents 
(a)Short titleThis Act may be cited as the Children's Health First Act. 
(b)Amendments to social security actExcept as otherwise specifically provided, whenever in this Act an amendment is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Social Security Act. 
(c)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; amendments to Social Security Act; table of contents. 
Title I—Options for Affordable Coverage for All Children 
Subtitle A—Expanded Coverage of Children Under SCHIP and Through Employer-Sponsored Coverage 
Sec. 101. State option to expand coverage of children under SCHIP. 
Sec. 102. Authority for States to offer purchase of coverage for uncovered children under SCHIP. 
Sec. 103. Support for employment-based coverage of children eligible for SCHIP or Medicaid. 
Sec. 104. Modification of prohibition on coverage of children of State employees. 
Subtitle B—Ensuring Dependable Coverage for All Children 
Sec. 111. Improving benchmark coverage options. 
Sec. 112. Requiring coverage of EPSDT services, including dental services, and federally-qualified health services and improving coverage of additional categories of services. 
Sec. 113. Clarification of requirement to provide EPSDT services for all children in benchmark benefit packages under Medicaid. 
Sec. 114. Medicaid-SCHIP Payment Advisory Commission. 
Subtitle C—Ensuring a Fair Partnership 
Sec. 121. Increase in FMAP for medical assistance for children for States that expand coverage of children. 
Subtitle D—State Options for Additional Coverage Expansions 
Sec. 131. Optional coverage of older children under Medicaid and SCHIP. 
Sec. 132. Optional coverage of legal immigrants under the Medicaid program and SCHIP. 
Sec. 133. State option to expand or add coverage of certain pregnant women under SCHIP. 
Title II—Removal of Other Barriers to Coverage 
Sec. 201. Establishment of new base SCHIP allotments that are responsive to increases in health care costs and enrollment expansions. 
Sec. 202. 2-year initial availability of SCHIP allotments. 
Sec. 203. Redistribution of unused allotments to address State funding shortfalls. 
Sec. 204. Incentives for school-based outreach and enrollment. 
Sec. 205. Medicaid citizenship documentation requirements. 
Sec. 206. State option to provide for express lane and simplified determinations of a child’s financial eligibility for medical assistance under Medicaid or child health assistance under SCHIP. 
Sec. 207. Information technology connections to improve health coverage determinations. 
Sec. 208. Encouraging culturally appropriate enrollment practices. 
Sec. 209. Model of Interstate coordinated enrollment and coverage process. 
Sec. 210. Elimination of counting medicaid child presumptive eligibility costs against title XXI allotment. 
Sec. 211. Authority for qualifying States to use portion of SCHIP allotment for any fiscal year for certain medicaid expenditures. 
Sec. 212. Application of Medicaid outreach procedures to all pregnant women and children. 
Title III—Effective Date 
Sec. 301. Effective date. 
IOptions for Affordable Coverage for All Children 
AExpanded Coverage of Children Under SCHIP and Through Employer-Sponsored Coverage 
101.State option to expand coverage of children under SCHIP 
(a)Option for coverage of children up to 400 percent of poverty lineSection 2110(c)(4) (42 U.S.C. 1397jj(c)(4)) is amended by inserting (or, at the option of the State, any percentage up to 400 percent) after 200 percent. 
(b)Ensuring funding for State eligibility expansion 
(1)In generalSection 2105 (42 U.S.C. 1397dd) is amended by adding at the end the following new subsection: 
 
(i)Funding for child health assistance for coverage expansion States 
(1)In generalNotwithstanding section 2104, in the case of a State that has elected the option under section 2110(c)(4) to apply for a calendar quarter in a fiscal year a percentage that is 400 percent and that meets the requirement of paragraph (2) (relating to no limitation on enrollment), the allotment determined for the State for such fiscal year under section 2104 shall be increased by such sums as are necessary for making payments to the State for expenditures described in subsection (a)(1). 
(2)No limitation on enrollmentThe requirement of this paragraph with respect to a State for a calendar quarter is that the State does not impose, with respect to the enrollment under the State child health plan of targeted low-income children during the quarter, any enrollment cap or other numerical limitation on enrollment, any waiting list, any procedures designed to delay the consideration of applications for enrollment, or similar limitation with respect to enrollment. 
(3)AppropriationThere is appropriated, out of any money in the Treasury not otherwise appropriated, such sums as may be necessary for the purpose of paying a State described in paragraph (1) for each calendar quarter described in such paragraph, an amount equal to the enhanced FMAP of expenditures described in such paragraph and incurred during such quarter.. 
(2)Conforming amendmentsSection 2104 (42 U.S.C. 1397dd) is amended— 
(A)in subsection (a), by striking subsection (d) and inserting  subsections (d) and (h) and section 2105(i); 
(B)in subsection (b)(1), by striking subsection (d) and inserting  subsections (d) and (h) and section 2105(i); and 
(C)in subsection (c)(1), by striking subsection (d) and inserting  subsections (d) and (h) and section 2105(i). 
102.Authority for States to offer purchase of coverage for uncovered children under SCHIP 
(a)In generalTitle XXI (42 U.S.C. 1397aa et seq.) is amended by adding at the end the following new section: 
 
2111.Authority for States to offer purchase of coverage for uncovered children who are not otherwise eligible for assistance under schip or medicaid 
(a)Authority To offer purchase of coverage 
(1)Option for States with income eligibility level of at least 200, but not 400, percentSubject to the succeeding provisions of this section, in the case of a State that meets the requirement of section 2105(i)(2) for a calendar quarter and that has elected to apply an income eligibility level under section 2110(c)(4) that is at least 200 percent, but not 400 percent, of the poverty line for the calendar quarter, the State may permit during the calendar quarter the purchase of coverage under this title by families, employers, or others (under the same terms of the plan that apply to targeted low-income children) for an uncovered child who would be eligible to be a targeted low-income child but whose family income exceeds such level. 
(2)Requirement for States with 400 percent income eligibility levelIn the case of a State that meets the requirement of section 2105(i)(2) for a calendar quarter and that has elected to apply an income eligibility level under section 2110(c)(4) that is 400 percent of the poverty line for the calendar quarter, the State shall permit during the quarter the purchase of coverage described in paragraph (1). 
(b)Community-rated, actuarially based premiumThe premium imposed for coverage of a child pursuant to subsection (a) shall not exceed a community-rated premium that reflects the actuarial average cost of providing coverage under the State child health plan to enrollees who are children. 
(c)State option regarding limitation on cost-sharing 
(1)In generalIn the case of children covered under the plan by reason of purchasing such coverage pursuant to subsection (a), the State may elect in applying the limitation on cost-sharing described in section 2103(e)(3)(B) (including to children who are provided benefits in the manner described in section 2103(e)(4)) not to apply such limitation with respect to some or all of the premiums imposed for the purchase of such coverage. 
(2)Rule of constructionNothing in paragraph (1) shall be construed as prohibiting an employer from providing an employee with financial benefits to offset the cost of premiums and cost-sharing imposed with respect to the purchase of coverage of a child pursuant to subsection (a). 
(d)No federal matching payment availableNo payments shall be made under section 2105(a) (other than under clauses (iii) and (iv) of paragraph (1)(D)) with respect to child health assistance provided under the State child health plan to children covered under the plan by reason of purchasing such coverage pursuant to this section.. 
(b)Conforming amendments 
(1)Section 2110(b)(1)(B) (42 U.S.C. 1397jj(b)(1)(B)) is amended— 
(A)in clause (i), by striking or at the end; 
(B)in clause (ii), in the matter before subclause (I), by inserting who before is; 
(C)in clause (ii)(III), by striking and and inserting or; and 
(D)by adding at the end the following new clause: 
 
(iii)who is a child with respect to whom coverage is purchased under section 2111(a); and. 
(2)Section 2103(e) (42 U.S.C. 1397cc) is amended— 
(A)in paragraph (3)(B), by striking and (2) and inserting , (2), and section 2111(d); and 
(B)in paragraph (4), by striking Nothing and inserting Subject to 2111(d)(2), nothing. 
103.Support for employment-based coverage of children eligible for SCHIP or Medicaid 
(a)Subsidies for employment-based coverage 
(1)Under SCHIPSection 2105 (42 U.S.C. 1397ee) is amended— 
(A)in subsection (a)(1)(D)— 
(i)by striking and at the end of clause (iii); 
(ii)by redesignating clause (iv) as clause (v); and 
(iii)by inserting after clause (iii) the following new clause: 
 
(iv)payments for employment-based coverage under subsection (c)(2)(C); and; 
(B)in subsection (c)(2)(A), by inserting (other than under clause (iv) of such paragraph) after of such subsection; and 
(C)in subsection (c)(2), by adding at the end the following new subparagraph: 
 
(C)Subsidies for employment-based coverage 
(i)In generalIn the case of a State that has elected the option under section 2110(c)(4) to apply for a calendar quarter a percentage that is 400 percent and that meets the requirement of subsection (i)(2) for the calendar quarter, subject to clause (ii), the limitation under subparagraph (A) on expenditures shall not apply to a payment for the provision of health benefits coverage during the calendar quarter under a group health plan for an employer premium assistance eligible child (and to supplemental benefits described in subclause (II)) if the State demonstrates to the satisfaction of the Secretary that— 
(I)the actuarial value of the health benefits coverage (as determined pursuant to section 2103(c)(4)) is at least equal to the actuarial value of the child health assistance provided under the State child health plan for children with the same (or comparable) family income and the group health plan does not discriminate in its coverage of employer premium assistance eligible children on the basis of health status; and 
(II)the State will provide supplemental benefits for employer premium assistance eligible children under the State child health plan in accordance with section 2110(b)(5) in order that such supplemental benefits, in combination with such coverage, provides the same benefits as would be available under the child health plan to the child if section 2110(b)(1)(C) did not apply to the child. 
(ii)Limitation on federal matching paymentsNo payment shall be made under subsection (a) with respect to a payment described in clause (i) for coverage of a child insofar as the payment exceeds 50 percent of the amount of expenditures that the State would have otherwise incurred for providing child health assistance for such child if the child were a targeted low-income child. 
(iii)Employer premium assistance eligible child definedFor purposes of clause (i), the term employer premium assistance eligible child means a child who is covered under a group health plan, who is not eligible for medical assistance under the State plan under title XIX, and who would satisfy the requirements for being a targeted low-income child under the State child health plan if the condition described in subparagraph (C) of section 2110(b)(1) did not apply.. 
(2)Reference to existing medicaid authorityFor provisions relating to authority of State Medicaid plan to provide payment to employers for enrollment of Medicaid-eligible children in a group health plan, and requiring the continued provision of medical assistance to supplement coverage under such plan, see section 1906 of the Social Security Act (42 U.S.C. 1396e). 
(b)State provision of supplemental SCHIP benefits in case of children covered under group health plans 
(1)In generalSection 2110(b) (42 U.S.C. 1397jj(b)) is amended— 
(A)in paragraph (1)(C), by inserting , subject to paragraph (5), after under title XIX or; and 
(B)by adding at the end the following new paragraph: 
 
(5)State provision of supplemental benefits in case of children covered under group health plans 
(A)Requirement for children enrolled under subsidized employment-based coverageIn the case of a State that provides payment under section 2105(c)(2)(C) for health benefits coverage for a child enrolled in a group health plan, the requirement of paragraph (1)(C) shall not apply to such child, but the child health assistance under this title shall be limited to— 
(i)benefits for items or services that are not covered, or are only partially covered, under such plan; and 
(ii)protection against incurring out-of-pocket costs (including premiums) in excess of the limitations otherwise applicable to a targeted low-income child with the same family income. 
(B)Option for other childrenFor children not described in subparagraph (A), a State may waive the requirement of paragraph (1)(C), with respect to children within one or more classes or categories of children specified by the State, in the case of a child covered under a group health plan in order to provide child health assistance— 
(i)for items or services that are not covered, or are only partially covered, under such plan; or 
(ii)to protect against incurred out-of-pocket costs (including premiums) exceeding the limitations otherwise applicable to a targeted low-income child with the same family income. 
(C)EligibilityIn applying subparagraph (B), a State may limit the application of the waiver under such subparagraph to children whose family income does not exceed a level specified by the State, which may not exceed the maximum income level otherwise established for other children under the State child health plan. 
(D)Continued application of duty to prevent substitution of existing coverageNothing in this paragraph shall be construed as modifying the application of section 2102(b)(3)(C) to a State.. 
(2)Application of enhanced match under medicaidSection 1905 (42 U.S.C. 1396d) is amended— 
(A)in subsection (b), in the fourth sentence, by striking subsection (u)(3) and inserting (u)(3), or (u)(4); and 
(B)in subsection (u), by redesignating paragraph (4) as paragraph (5) and by inserting after paragraph (3) the following new paragraph: 
 
(4)For purposes of subsection (b), the expenditures described in this paragraph are expenditures for items and services for children described in section 2110(b)(5).. 
(3)Application of secondary payor provisionsSection 2107(e)(1) (42 U.S.C. 1397gg(e)(1)) is amended— 
(A)by redesignating subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively; and 
(B)by inserting after subparagraph (A) the following new subparagraph: 
 
(B)Section 1902(a)(25) (relating to coordination of benefits and secondary payor provisions) with respect to benefits provided under section 2110(b)(5).. 
104.Modification of prohibition on coverage of children of State employeesSection 2110(b)(2)(B) (42 U.S.C. 1397jj(b)(2)) is amended— 
(1)by striking is eligible and inserting would be eligible; and 
(2)by inserting (as in effect on March 1, 2007) after plan. 
BEnsuring Dependable Coverage for All Children 
111.Improving benchmark coverage options 
(a)Limitation on use of secretary-approved coverageSection 2103(a)(4) (42 U.S.C. 1397cc(a)(4)) is amended by striking the period at the end and inserting , but only if such determination was made before March 1, 2007.. 
(b)Requirement for most popular family coverage for state employee coverage benchmarkSection 2103(b)(2) (42 U.S.C. 1397(b)(2)) is amended— 
(1)by striking A health benefits coverage plan and inserting The health benefits coverage plan; and 
(2)by inserting and that has been selected the most, by employees seeking dependent coverage, among such plans that provide such dependent coverage, in either of the previous 2 plan years before the period. 
112.Requiring coverage of EPSDT services, including dental services, and federally-qualified health services and improving coverage of additional categories of services 
(a)Additional required services 
(1)Required coverage of EPSDT services, including dental servicesSection 2103(c) (42 U.S.C. 1397cc(c)) is amended— 
(A)by redesignating paragraph (5) as paragraph (6); and 
(B)by inserting after paragraph (4), the following: 
 
(5)Other required servicesThe child health assistance provided to a targeted low-income child shall include coverage of the following: 
(A)EPSDT services, including dental servicesEarly and periodic screening, diagnostic, and treatment services described in subsections (a)(4)(B) and (r) of section 1905 and provided in accordance with section 1903(a)(43) (including dental services that are necessary to prevent disease and promote oral health, restore oral structures to health and function, and treat emergency conditions).. 
(2)Required coverage of FQHC and RHC servicesSection 2103(c)(5) (42 U.S.C. 1397cc(c)(5)) (as added by subsection (a)), is amended by adding at the end the following: 
 
(B)FQHC and RHC servicesFederally-qualified health center services (as defined in section 1905(l)(2)) and rural health clinic services (as defined in section 1905(l)(1)).. 
(3)Assuring access to care 
(A)State child health plan requirementSection 2102(a)(7)(B) (42 U.S.C. 1397bb(c)(2)) is amended by inserting and services described in section 2103(c)(5) after emergency services. 
(B)Annual reportSection 2108(a)(1) (42 U.S.C. 1397hh(a)(1)) is amended— 
(i)by striking including the progress and inserting “including— 
 
(A)the progress; and 
(ii)by adding at the end the following: 
 
(B)the extent to which the operation of such plan ensures access, comparable to access under employer-sponsored or other private health insurance coverage (or in the case of federally-qualified health center services (as defined in section 1905(l) (2)) and rural health clinic services (as defined in section 1905(l)(1)), access comparable to the access to such services under title XIX), for child health assistance to targeted low-income children consistent with the provisions of this title; and. 
(4)Conforming amendmentSection 2103(a) (42 U.S.C. 1397cc(a)) is amended, in the matter preceding paragraph (1), by striking subsection (c)(5) and inserting paragraphs (5) and (6) of subsection (c). 
(b)100 percent actuarial value for additional services included in benchmark packageSection 2103(a)(2)(C) (42 U.S.C. 1397cc(a)(2)(C)) is amended by striking 75 percent and inserting 100 percent. 
113.Clarification of requirement to provide EPSDT services for all children in benchmark benefit packages under Medicaid 
(a)In generalSection 1937(a)(1), as inserted by section 6044(a) of the Deficit Reduction Act of 2005, is amended— 
(1)in subparagraph (A)— 
(A)in the matter before clause (i), by inserting subject to subparagraph (E), after Notwithstanding any other provision of this title; and 
(B)by striking enrollment in coverage that provides and all that follows and inserting benchmark coverage described in subsection (b)(1) or benchmark equivalent coverage described in subsection (b)(2).; 
(2)by striking subparagraph (C) and inserting the following new subparagraph: 
 
(C)State option to provide additional benefitsA State, at its option, may provide such additional benefits to benchmark coverage described in subsection (b)(1) or benchmark equivalent coverage described in subsection (b)(2) as the State may specify.; and 
(3)by adding at the end the following new subparagraph: 
 
(E)Requiring coverage of EPSDT servicesNothing in this paragraph shall be construed as affecting a child’s entitlement to care and services described in subsections (a)(4)(B) and (r) of section 1905 and provided in accordance with section 1903(a)(43) whether provided through benchmark coverage, benchmark equivalent coverage, or otherwise.. 
(b)Effective dateThe amendments made by this subsection shall take effect as if included in the amendment made by section 6044(a) of the Deficit Reduction Act of 2005. 
114.Medicaid-SCHIP Payment Advisory CommissionTitle XIX (42 U.S.C. 1396 et seq.) is amended by inserting before section 1901 the following new section: 
 
1900.Medicaid-SCHIP Payment Advisory Commission 
(a)EstablishmentThere is hereby established the Medicaid-SCHIP Payment Advisory Commission (in this section referred to as the Commission). 
(b)Duties 
(1)Review of payment policies and annual reportsThe Commission shall— 
(A)review payment policies of the Medicaid program established under this title (in this section referred to as Medicaid) and the State Children's Health Insurance Program established under title XXI (in this section referred to as SCHIP), including topics described in paragraph (2); 
(B)make recommendations to Congress concerning such payment policies; 
(C)by not later than March 1 of each year, submit a report to Congress containing the results of such reviews and its recommendations concerning such policies; and 
(D)by not later than June 1 of each year, submit a report to Congress containing an examination of issues affecting Medicaid and SCHIP, including the implications of changes in health care delivery in the United States and in the market for health care services on such programs. 
(2)Specific topics to be reviewedSpecifically, the Commission shall review the following: 
(A)The factors affecting expenditures for services in different sectors (such as physician, hospital and other sectors), payment methodologies, and their relationship to access and quality of care for Medicaid and SCHIP beneficiaries. 
(B)The affects of Medicaid and SCHIP payment policies on access to services for children and other Medicaid and SCHIP populations. 
(3)Comments on certain secretarial reportsIf the Secretary submits to Congress (or a committee of Congress) a report that is required by law and that relates to payment policies under Medicaid or SCHIP, the Secretary shall transmit a copy of the report to the Commission. The Commission shall review the report and, not later than 6 months after the date of submittal of the Secretary's report to Congress, shall submit to the appropriate committees of Congress written comments on such report. Such comments may include such recommendations as the Commission deems appropriate. 
(4)Agenda and additional reviewsThe Commission shall consult periodically with the Chairmen and Ranking Minority Members of the appropriate committees of Congress regarding the Commission's agenda and progress towards achieving the agenda. The Commission may conduct additional reviews, and submit additional reports to the appropriate committees of Congress, from time to time on such topics relating to the program under this title or title XXI as may be requested by such Chairmen and Members and as the Commission deems appropriate. 
(5)Availability of reportsThe Commission shall transmit to the Secretary a copy of each report submitted under this subsection and shall make such reports available to the public. 
(6)Appropriate committee of congressFor purposes of this section, the term appropriate committees of Congress means the Committees on Energy and Commerce of the House of Representatives and the Committee on Finance of the Senate. 
(7)Voting and reporting requirementsWith respect to each recommendation contained in a report submitted under paragraph (1), each member of the Commission shall vote on the recommendation, and the Commission shall include, by member, the results of that vote in the report containing the recommendation. 
(8)Examination of budget consequencesBefore making any recommendations, the Commission shall examine the budget consequences of such recommendations, directly or through consultation with appropriate expert entities. 
(c)Application of provisionsThe following provisions of section 1805 shall apply to the Commission in the same manner as they apply to the Medicare Payment Advisory Commission: 
(1)Subsection (c) (relating to membership). 
(2)Subsection (d) (relating to staff and consultants). 
(3)Subsection (e) (relating to powers). 
(d)Authorization of appropriations 
(1)Request for appropriationsThe Commission shall submit requests for appropriations in the same manner as the Comptroller General submits requests for appropriations, but amounts appropriated for the Commission shall be separate from amounts appropriated for the Comptroller General. 
(2)AuthorizationThere are authorized to be appropriated such sums as may be necessary to carry out the provisions of this section.. 
CEnsuring a Fair Partnership 
121.Increase in FMAP for medical assistance for children for States that expand coverage of childrenSection 1905 (42 U.S.C. 1396d) is amended— 
(1)in subsection (b), in the first sentence— 
(A)by striking and (4) and inserting (4); and 
(B)by inserting , and (5) in the case of a State that is described in subsection (y)(1) and section 2105(i)(1) for a calendar quarter, notwithstanding the previous clauses of this sentence, the Federal medical assistance percentage with respect to medical assistance provided to children shall be increased by the number of percentage points determined under subsection (y)(4) before the period; and 
(2)by adding at the end the following new subsection: 
 
(y)Determination of increase in FMAP for medical assistance for children for States that expand coverage of children 
(1)State describedFor purposes of clause (5) of the first sentence of subsection (b), a State described in this paragraph is a State that— 
(A)meets the continuous eligibility requirement of paragraph (2); and 
(B)has implemented model outreach and enrollment practices in accordance with at least 3 subparagraphs of paragraph (3) (relating to coverage of children under this title and title XXI). 
(2)Continuous eligibility requirementThe requirement of this paragraph is that the State has elected the option of continuous eligibility for a full 12 months for children described in section 1902(e)(12) under this title, as well as applying such policy under its State child health plan under title XXI. 
(3)Model outreach and enrollment practices 
(A)Application outreach processThe State makes available to parents and caretaker relatives of children, in English and other languages that shall be required by the Secretary to comply with title VI of the Civil Rights Act of 1964, information regarding applying, and upon request, an application, for medical assistance for children under this title and for child health assistance under title XXI consistent with the following: 
(i)Posting of availability of informationAn announcement concerning the availability of such information and applications is posted in a conspicuous manner at a location that is easily accessible to the public— 
(I)in each hospital in the State that is a participating provider under the State child health plan under title XXI or under the State plan under this title; 
(II)in each public elementary and secondary school in the State; and 
(III)in the facility of each public health care provider in the State, including federally-qualified health centers and rural health centers, participating under such State child health plan or under this title. 
(ii)Year-round availability of applicationsSuch applications are made available in such locations on an on-going basis. 
(iii)Annual enrollment campaign in schoolsAn outreach and enrollment campaign is conducted at least annually in such public elementary and secondary schools, during which information concerning enrollment of children is sent to the homes of children. 
(iv)Outstationing or training of staff for initial processingProviding for the receipt and initial processing of any such application at each facility specified in section 1902(a)(55) and at each school described in clause (i)(II) in which not less than 30 percent of the students are eligible for free or reduced lunch under the Richard D. Russell National School Lunch Act, through— 
(I)the stationing at such facility or school of State or local agency personnel to determine eligibility for such assistance; or 
(II)upon request of the facility or school, the training and certification of personnel of such facility or school (and access to necessary automated data systems) to make such initial eligibility determinations. 
(B)One-step application process 
(i)In generalThe State provides for either or both of the following: 
(I)The one-step enrollment process described in clause (ii). 
(II)The express lane process described in clause (iii). 
(ii)One-step application process (single application for multiple public assistance programs)The State treats an application for assistance for or on behalf of a child (who has not otherwise been determined eligible for assistance under this title or title XXI) under any public assistance program administered by another Federal or State agency, including the agencies administering the Food Stamp Act of 1977, the Richard B. Russell National School Lunch Act, and the Child Nutrition Act of 1966, notwithstanding any differences in budget unit, disregard, deeming, or other methodology, as an application for medical assistance under this title for the child, or for child health assistance under title XXI, but only if— 
(I)such agency has fiscal liabilities under such program that are affected or potentially affected by such determinations; and 
(II)any information furnished by such agency pursuant to this clause is kept confidential (except from the applicant and the applicant’s parent or caretaker relative) and is used solely for purposes of determining eligibility for medical assistance under this title or for child health assistance under title XXI. 
(iii)Express lane process (acceptance of income-related determinations for other assistance programs)The State is implementing the option provided under section 1902(e)(13) under title XIX, as well as under this title pursuant to section 2107(e)(1)(C). 
(C)Administrative verification of incomeThe State permits a parent or caretaker relative of a child applying for medical assistance under this title or child health assistance under title XXI to declare and certify by signature under penalty of perjury information relating to family income, assets, expenses, and other financial information for purposes of determining and redetermining financial eligibility and not to routinely require an in-person interview, except in cases justified by individual circumstances. Nothing in this subparagraph shall be construed as preventing a State from taking steps to verify information provided or to seek further information and documentation from applicants in individual cases in the case of discrepancies or where otherwise justified. 
(D)Simplified, consistent application form and processThe State uses an application form and process consistent with the following: 
(i)The application forms and materials are in such languages in addition to English as shall be required by the Secretary to comply with title VI of the Civil Rights Act of 1964. 
(ii)The application form and supplemental forms (if any) and information verification process is the same for purposes of establishing and renewing eligibility for children for medical assistance under this title and child health assistance under title XXI. 
(iii)The process does not require an application to be made in person or a face-to-face interview, unless there are discrepancies or individual circumstances justifying an in-person application or face-to-face interview. 
(E)Use of administrative renewal 
(i)In generalThe State provides, in the case of renewal of a child’s eligibility for medical assistance under this title or child health assistance under title XXI, that notice is provided to the parent or caretaker relative of the child that eligibility of the child will be renewed and continued based on the information available to the State unless the State is provided other information. 
(ii)Satisfaction through demonstrated use of ex parte processA State shall be treated as satisfying the requirement of clause (i) if renewal of eligibility of children under this title or title XXI is determined on an ex parte basis, without any requirement for an in-person interview, unless sufficient information is not in the State’s possession and cannot be acquired from other sources (including other State agencies) without the participation of the applicant or the applicant’s parent or caretaker relative. 
(F)Application of presumptive eligibilityThe State has implemented the option, for purposes of both this title and title XXI, of applying presumptive eligibility provisions under sections 1920, 1920A, and 2107(e)(1)(G). 
(4)Determination of increase 
(A)In generalFor purposes of clause (5) of the first sentence of subsection (b), in the case of a State described in such clause, the number of percentage points determined under this paragraph is equal to the product of the phase-in percentage for the State (specified under subparagraph (B)) multiplied by the number of percentage points by which the Federal medical assistance percentage determined for the State under subsection (b) (without regard to clause (5) of such subsection) is less than the enhanced FMAP described in section 2105(b). 
(B)Phase-in percentageFor purposes of subparagraph (A), the phase-in percentage specified in this subparagraph for a State for a fiscal year is equal to— 
(i)the number of percentage points by which— 
(I)the income level established by the State under the most recent plan amendment of such State referred to in section 1905(b)(5), expressed in terms of a number of percentage points of the official poverty line; exceeds 
(II)the applicable income level established by the State as of January 1, 2007, expressed in terms of a number of percentage points of the official poverty line, in order to be a targeted low-income child under the State plan under title XXI; divided by 
(ii)the number of percentage points by which 400 exceeds the applicable income level (expressed in percentage points) described in clause (i)(II). 
(5)Increase in cap on payments to territoriesIf Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa qualify for an increase under subsection (b)(5) for a calendar quarter for a fiscal year, the additional Federal financial participation under this title that results from enrollment of additional children under this title for such fiscal year because of the exercise of such option shall not be counted towards the limitation on expenditures under this title for such commonwealth or territory otherwise determined under subsections (f) and (g) of section 1108. 
(6)Scope of applicationThe increase in the Federal medical assistance percentage under subsection (b)(5) shall only apply for purposes of payments under section 1903 with respect to medical assistance provided to children and shall not apply with respect to— 
(A)disproportionate share hospital payments described in section 1923; 
(B)payments under title IV or XXI; or 
(C)any payments under this title that are based on the enhanced FMAP described in section 2105(b). 
(7)Rule of constructionNothing in this subsection shall be construed as preventing a State from implementing any of the model outreach and enrollment practices described in paragraph (3), notwithstanding that the State may not qualify for an increase in the Federal medical assistance percentage under subsection (b)(5).. 
DState Options for Additional Coverage Expansions 
131.Optional coverage of older children under Medicaid and SCHIP 
(a)Medicaid 
(1)In generalSection 1902(l)(1)(D) (42 U.S.C. 1396a(l)(1)(D)) is amended by inserting (or, at the election of a State, 20, 21, 22, 23, 24, or 25 years of age) after 19 years of age. 
(2)Conforming amendments 
(A)Section 1902(e)(3)(A) (42 U.S.C. 1396a(e)(3)(A)) is amended by inserting (or 1 year less than the age the State has elected under subsection (l)(1)(D)) after 18 years of age. 
(B)Section 1902(e)(12) (42 U.S.C. 1396a(e)(12)) is amended by inserting or such higher age as the State has elected under subsection (l)(1)(D) after 19 years of age. 
(C)Section 1920A(b)(1) (42 U.S.C. 1396r–1a(b)(1)) is amended by inserting or such higher age as the State has elected under section 1902(l)(1)(D) after 19 years of age. 
(D)Section 1928(h)(1) (42 U.S.C. 1396s(h)(1)) is amended by inserting or 1 year less than the age the State has elected under section 1902(l)(1)(D) before the period at the end. 
(E)Section 1932(a)(2)(A) (42 U.S.C. 1396u–2(a)(2)(A)) is amended by inserting (or such higher age as the State has elected under section 1902(l)(1)(D)) after 19 years of age. 
(b)Title XXISection 2110(c)(1) (42 U.S.C. 1397jj(c)(1)) is amended by inserting (or such higher age as the State has elected under section 1902(l)(1)(D)). 
132.Optional coverage of legal immigrants under the Medicaid program and SCHIP 
(a)Medicaid programSection 1903(v) (42 U.S.C. 1396b(v)) is amended— 
(1)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (4); and 
(2)by adding at the end the following new paragraph: 
 
(4) 
(A)A State may elect (in a plan amendment under this title) to provide medical assistance under this title, notwithstanding sections 401(a), 402(b), 403, and 421 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996, for aliens who are lawfully residing in the United States (including battered aliens described in section 431(c) of such Act) and who are otherwise eligible for such assistance, within either or both of the following eligibility categories: 
(i)Pregnant womenWomen during pregnancy (and during the 60-day period beginning on the last day of the pregnancy). 
(ii)ChildrenIndividuals under 21 years of age, including optional targeted low-income children described in section 1905(u)(2)(B). 
(B)In the case of a State that has elected to provide medical assistance to a category of aliens under subparagraph (A), no debt shall accrue under an affidavit of support against any sponsor of such an alien on the basis of provision of assistance to such category and the cost of such assistance shall not be considered as an unreimbursed cost.. 
(b)SCHIPSection 2107(e)(1) (42 U.S.C. 1397gg(e)(1)), as amended by section 103(b)(3), is amended by redesignating subparagraphs (D) and (E) as subparagraph (E) and (F), respectively, and by inserting after subparagraph (C) the following new subparagraph: 
 
(D)Section 1903(v)(4)(A)(ii) (relating to optional coverage of categories of lawfully residing immigrant children), but only if the State has elected to apply such section to the category of children under title XIX.. 
133.State option to expand or add coverage of certain pregnant women under SCHIP 
(a)SCHIP 
(1)CoverageTitle XXI (42 U.S.C. 1397aa et seq.), as amended by section 102, is amended by adding at the end the following new section: 
 
2112.Optional coverage of targeted low-income pregnant women 
(a)Optional coverageNotwithstanding any other provision of this title, a State may provide for coverage, through an amendment to its State child health plan under section 2102, of pregnancy-related assistance for targeted low-income pregnant women in accordance with this section, but only if— 
(1)the State has established an income eligibility level— 
(A)for pregnant women under subsection (a)(10)(A)(i)(III) or (l)(2)(A) of section 1902 that is at least 185 percent of the poverty line; and 
(B)for children under this title that is at least 200 percent of the poverty line; and 
(2)the State meets the requirement of section 2105(i)(2) (relating to no waiting list for children). 
(b)DefinitionsFor purposes of this title: 
(1)Pregnancy-related assistanceThe term pregnancy-related assistance has the meaning given the term child health assistance in section 2110(a) as if any reference to targeted low-income children were a reference to targeted low-income pregnant women. 
(2)Targeted low-income pregnant womanThe term targeted low-income pregnant woman means a woman— 
(A)during pregnancy and through the end of the month in which the 60-day period (beginning on the last day of her pregnancy) ends; 
(B)whose family income exceeds 185 percent of the poverty level applicable to a family of the size involved, but does not exceed the income eligibility level established under the State child health plan under this title for a targeted low-income child; and 
(C)who satisfies the requirements of paragraphs (1)(A), (1)(C), (2), and (3) of section 2110(b). 
(c)References to terms and special rulesIn the case of, and with respect to, a State providing for coverage of pregnancy-related assistance to targeted low-income pregnant women under subsection (a), the following special rules apply: 
(1)Any reference in this title (other than in subsection (b)) to a targeted low-income child is deemed to include a reference to a targeted low-income pregnant woman. 
(2)Any such reference to child health assistance with respect to such women is deemed a reference to pregnancy-related assistance. 
(3)Any such reference to a child is deemed a reference to a woman during pregnancy and the period described in subsection (b)(2)(A). 
(4)In applying section 2102(b)(3)(B), any reference to children found through screening to be eligible for medical assistance under the State medicaid plan under title XIX is deemed a reference to pregnant women. 
(5)There shall be no exclusion of benefits for services described in subsection (b)(1) based on any preexisting condition and no waiting period (including any waiting period imposed to carry out section 2102(b)(3)(C)) shall apply. 
(6)In applying section 2103(e)(3)(B) in the case of a pregnant woman provided coverage under this section, the limitation on total annual aggregate cost-sharing shall be applied to such pregnant woman. 
(7)In applying section 2104(i)— 
(A)in the case of State which did not provide for coverage for pregnant women under this title (under a waiver or otherwise) during fiscal year 2007, the allotment amount otherwise computed for the first fiscal year in which the State elects to provide coverage under this section shall be increased by an amount (determined by the Secretary) equal to the enhanced FMAP of the expenditures under this title for such coverage, based upon projected enrollment and per capita costs of such enrollment; and 
(B)in the case of a State which provided for coverage of pregnant women under this title for the previous fiscal year— 
(i)in applying paragraph (1)(B)(ii) of such section, there shall also be taken into account (in an appropriate proportion) the percentage increase in births in the United States for the relevant period; and 
(ii)in applying paragraph (1)(C), pregnant women (and per capita expenditures for such women) shall be accounted for separately from children, but shall be included in the total amount of any allotment adjustment under such paragraph. 
(d)Automatic enrollment for children born to women receiving pregnancy-related assistanceIf a child is born to a targeted low-income pregnant woman who was receiving pregnancy-related assistance under this section on the date of the child’s birth, the child shall be deemed to have applied for child health assistance under the State child health plan and to have been found eligible for such assistance under such plan or to have applied for medical assistance under title XIX and to have been found eligible for such assistance under such title, as appropriate, on the date of such birth and to remain eligible for such assistance until the child attains 1 year of age. During the period in which a child is deemed under the preceding sentence to be eligible for child health or medical assistance, the child health or medical assistance eligibility identification number of the mother shall also serve as the identification number of the child, and all claims shall be submitted and paid under such number (unless the State issues a separate identification number for the child before such period expires).. 
(2)No cost-sharing for pregnancy-related benefitsSection 2103(e)(2) (42 U.S.C. 1397cc(e)(2)) is amended— 
(A)in the heading, by inserting or pregnancy-related services after preventive services; and 
(B)by inserting before the period at the end the following: or for pregnancy-related services. 
(3)Additional amendmentSection 2107(e)(1)(G) (42 U.S.C. 1397gg(e)(1)(G)), as redesignated by sections 103(b), 132(b), and 207, is amended to read as follows: 
 
(G)Sections 1920 and 1920A (relating to presumptive eligibility for pregnant women and children).. 
(b)Amendments to medicaid 
(1)Eligibility of a newbornSection 1902(e)(4) (42 U.S.C. 1396a(e)(4)) is amended in the first sentence by striking so long as the child is a member of the woman’s household and the woman remains (or would remain if pregnant) eligible for such assistance. 
(2)Application of qualified entities to presumptive eligibility for pregnant women under medicaidSection 1920(b) (42 U.S.C. 1396r–1(b)) is amended by adding after paragraph (2) the following flush sentence: 
 
The term qualified provider includes a qualified entity, as defined in section 1920A(b)(3).. 
IIRemoval of Other Barriers to Coverage 
201.Establishment of new base SCHIP allotments that are responsive to increases in health care costs and enrollment expansionsSection 2104 (42 U.S.C. 1397dd), as amended by section 101(b), is amended— 
(1)in subsection (a)— 
(A)in paragraph (9), by striking and at the end; 
(B)in paragraph (10), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following new paragraph: 
 
(11)for fiscal year 2008 and each succeeding fiscal year, the sum of the State allotments provided under subsection (i) for such fiscal year.; 
(2)in subsection (b)(1), by striking and (h) and inserting (h), and (i); and 
(3)in subsection (c)(1), by striking and (h) and inserting (h), and (i). 
(4)by adding at the end the following new subsection: 
 
(i)Allotments for States and territories beginning with fiscal year 2008 
(1)General allotment computation 
(A)In generalSubject to the succeeding provisions of this subsection, the Secretary shall compute a State allotment for each State for each fiscal year as follows: 
(i)Rebasing in fiscal year 2008 and each second succeeding fiscal yearFor fiscal year 2008 and each second succeeding fiscal year, the allotment of a State is equal to the Federal payments to the State that are attributable to (and countable towards) the allotment under this section for the State for the previous fiscal year multiplied by the allotment increase factor under subparagraph (B) for the fiscal year involved. 
(ii)Using projections for fiscal year 2009 and each second succeeding fiscal yearFor fiscal year 2009 and each second succeeding fiscal year, the allotment of a State is equal to the amount of the State allotment under this subparagraph for the previous fiscal year multiplied by the allotment increase factor under subparagraph (B) for the fiscal year involved. 
(B)Allotment increase factorThe allotment increase factor under this subparagraph for a fiscal year is equal to the product of the following: 
(i)Per capita health care growth factorOne plus the percentage increase in the projected per capita amount of National Health Expenditures from the second previous fiscal year to the previous fiscal year, as most recently published by the Secretary before the beginning of the fiscal year involved. 
(ii)Child population growth factorOne plus the percentage increase in the population of children under 20 years of age in the State from July 1 in such second previous fiscal year to July 1 in the previous fiscal year, as determined by the Secretary based on the most recent published estimates of the Bureau of the Census before the beginning of the fiscal year involved. 
(C)Outreach adjustment 
(i)In generalIf a State’s expenditures under this title in a fiscal year (beginning with fiscal year 2008) exceeds the allotment provided under this section (determined without regard to any reallotment it receives that is available for expenditure during such fiscal year) and if the average number of enrollees in the State under this title for such fiscal year exceeds its target number of enrollees for that year, for the subsequent fiscal year the allotment under this section for the State shall be increased by the amount by which— 
(I)the product of— 
(aa)such additional number of enrollees; and 
(bb)the projected per capita Federal expenditures under the State child health plan (as determined under clause (iii) for such subsequent fiscal year); reduced by 
(II)the amount of any allotment redistributed to the State under this section for such subsequent fiscal year. 
(ii)Target number of enrolleesIn this subsection, the target number of enrollees for a State for a fiscal year is equal to the average number of enrollees enrolled in the State child health plan under this title during fiscal year 2007 increased (for each subsequent fiscal year through the fiscal year involved) by the population growth for children in that State for the year ending on June 30 before the beginning of the fiscal year (as estimated by the Bureau of the Census). 
(iii)Projected per capita Federal expendituresFor purposes of subparagraph (A)(i)(II), the projected per capita Federal expenditures under a State child health plan for a fiscal year is equal to the average per capita Federal expenditures under such plan for fiscal year 2007, increased (for each subsequent fiscal year up to and including the fiscal year involved) by the annual percentage increase in per capita amount of National Health Expenditures (as estimated by the Secretary) for the respective subsequent fiscal year. 
(iv)AvailabilityNotwithstanding subsection (e), an increase in allotment under this paragraph shall only be available for expenditure during the fiscal year in which it is provided. 
(v)Interaction with other provisions 
(I)Coverage expansion statesIn the case of a State that has an increased allotment under section 2105(i)— 
(aa)there shall be no increased allotment under paragraph (2); and 
(bb)the allotment under this subsection shall not be subject to reallotment or redistribution to other States. 
(II)No reallotment of outreach adjustmentIn no case shall any increase in allotment under paragraph (2) for a State be subject to reallotment or redistribution to other States.. 
202.2-year initial availability of SCHIP allotmentsSection 2104(e) (42 U.S.C. 1397dd(e)) is amended to read as follows: 
 
(e)Availability of amounts allotted 
(1)In generalExcept as provided in paragraph (2), amounts allotted to a State pursuant to this section— 
(A)for each of fiscal years 1998 through 2007, shall remain available for expenditure by the State through the end of the second succeeding fiscal year; and 
(B)for fiscal year 2008 and each fiscal year thereafter, shall remain available for expenditure by the State through the end of the succeeding fiscal year. 
(2)Availability of amounts reallottedAmounts reallotted to a State under subsection (f) shall be available for expenditure by the State through the end of the fiscal year in which they are reallotted.. 
203.Redistribution of unused allotments to address State funding shortfallsSection 2104(f) (42 U.S.C. 1397dd(f)) is amended— 
(1)by striking The Secretary and inserting the following: 
 
(1)In generalThe Secretary; 
(2)by striking States that have fully expended the amount of their allotments under this section and inserting States that the Secretary determines with respect to the fiscal year for which unused allotments are available for redistribution under this subsection, are shortfall States described in paragraph (2) for such fiscal year; and 
(3)by adding at the end the following new paragraph: 
 
(2)Shortfall states described 
(A)In generalFor purposes of paragraph (1), with respect to a fiscal year, a shortfall State described in this subparagraph is a State with a State child health plan approved under this title for which the Secretary estimates on the basis of the most recent data available to the Secretary, that the projected expenditures under such plan for the State for the fiscal year will exceed the sum of— 
(i)the amount of the State's allotments for any preceding fiscal years that remain available for expenditure and that will not be expended by the end of the immediately preceding fiscal year; and 
(ii)the amount of the State's allotment for the fiscal year. 
(B)Proration ruleIf the amounts available for redistribution under paragraph (1) for a fiscal year are less than the total amounts of the estimated shortfalls determined for the year under subparagraph (A), the amount to be reallotted under such paragraph for each shortfall State shall be reduced proportionally. 
(C)Retrospective adjustmentThe Secretary may adjust the estimates and determinations made under paragraph (1) and this paragraph with respect to a fiscal year as necessary on the basis of the amounts reported by States not later than November 30 of the succeeding fiscal year, as approved by the Secretary.. 
204.Incentives for school-based outreach and enrollmentSection 2105(a) (42 U.S.C. 1397ee(a)) is amended by adding at the end the following new paragraph: 
 
(3)Special rule for school-based outreach and enrollment activitiesWith respect to expenditures in a quarter for school-based outreach and enrollment activities— 
(A)the enhanced FMAP for purposes of paragraph (1) is equal to 90 percent; and 
(B)the limitation under subsection (c)(2)(A) shall not apply to such expenditures.. 
205.Medicaid citizenship documentation requirements 
(a)State option To require certain individuals To present satisfactory documentary evidence of proof of citizenship or nationality for purposes of eligibility for Medicaid 
(1)In generalSection 1902(a)(46) (42 U.S.C. 1396a(a)(46)) is amended— 
(A)by inserting (A) after (46); 
(B)by adding and after the semicolon; and 
(C)by adding at the end the following new subparagraph: 
 
(B)at the option of the State and subject to section 1903(x), require that, with respect to an individual (other than an individual described in section 1903(x)(1)) who declares to be a citizen or national of the United States for purposes of establishing initial eligibility for medical assistance under this title (or, at State option, for purposes of renewing or redetermining such eligibility to the extent that such satisfactory documentary evidence of citizenship or nationality has not yet been presented), there is presented satisfactory documentary evidence of citizenship or nationality of the individual (using criteria determined by the State, which shall be no more restrictive than the criteria used by the Social Security Administration to determine citizenship, and which shall accept as such evidence a document issued by a federally-recognized Indian tribe evidencing membership or enrollment in, or affiliation with, such tribe (such as a tribal enrollment card or certificate of degree of Indian blood, and, with respect to those federally-recognized Indian tribes located within States having an international border whose membership includes individuals who are not citizens of the United States, such other forms of documentation (including tribal documentation, if appropriate) that the Secretary, after consulting with such tribes, determines to be satisfactory documentary evidence of citizenship or nationality for purposes of satisfying the requirement of this subparagraph));. 
(2)Limitation on waiver authorityNotwithstanding any provision of section 1115 of the Social Security Act (42 U.S.C. 1315), or any other provision of law, the Secretary of Health and Human Services may not waive the requirements of section 1902(a)(46)(B) of such Act (42 U.S.C. 1396a(a)(46)(B)) with respect to a State. 
(3)Conforming amendmentsSection 1903 (42 U.S.C. 1396b) is amended— 
(A)in subsection (i)— 
(i)in paragraph (20), by adding or after the semicolon; 
(ii)in paragraph (21), by striking ; or and inserting a period; and 
(iii)by striking paragraph (22); and 
(B)in subsection (x) (as amended by section 405(c)(1)(A) of division B of the Tax Relief and Health Care Act of 2006 (Public Law 109–432))— 
(i)by striking paragraphs (1) and (3); 
(ii)by redesignating paragraph (2) as paragraph (1); 
(iii)in paragraph (1), as so redesignated, by striking paragraph (1) and inserting section 1902(a)(46)(B); and 
(iv)by adding at the end the following new paragraph: 
 
(2)In the case of an individual declaring to be a citizen or national of the United States with respect to whom a State requires the presentation of satisfactory documentary evidence of citizenship or nationality under section 1902(a)(46)(B), the individual shall be provided at least the reasonable opportunity to present satisfactory documentary evidence of citizenship or nationality under this subsection as is provided under clauses (i) and (ii) of section 1137(d)(4)(A) to an individual for the submittal to the State of evidence indicating a satisfactory immigration status.. 
(b)Clarification of rules for children born in the United States to mothers eligible for MedicaidSection 1903(x) (42 U.S.C. 1396b(x)), as amended by subsection (a)(3)(B), is amended— 
(1)in paragraph (1)— 
(A)in subparagraph (C), by striking or at the end; 
(B)by redesignating subparagraph (D) as subparagraph (E); and 
(C)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)pursuant to the application of section 1902(e)(4) (and, in the case of an individual who is eligible for medical assistance on such basis, the individual shall be deemed to have provided satisfactory documentary evidence of citizenship or nationality and shall not be required to provide further documentary evidence on any date that occurs during or after the period in which the individual is eligible for medical assistance on such basis); or; and 
(2)by adding at the end the following new paragraph: 
 
(3)Nothing in subparagraph (A) or (B) of section 1902(a)(46), the preceding paragraphs of this subsection, or the Deficit Reduction Act of 2005, including section 6036 of such Act, shall be construed as changing the requirement of section 1902(e)(4) that a child born in the United States to an alien mother for whom medical assistance for the delivery of such child is available as treatment of an emergency medical condition pursuant to subsection (v) shall be deemed eligible for medical assistance during the first year of such child’s life.. 
(c)Effective date 
(1)Retroactive applicationThe amendments made by this section shall take effect as if included in the enactment of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat. 4). 
(2)Restoration of eligibilityIn the case of an individual who, during the period that began on July 1, 2006, and ends on the date of enactment of this Act, was determined to be ineligible for medical assistance under a State Medicaid program solely as a result of the application of subsections (i)(22) and (x) of section 1903 of the Social Security Act (as in effect during such period), but who would have been determined eligible for such assistance if such subsections, as amended by subsections (a) and (b), had applied to the individual, a State may deem the individual to be eligible for such assistance as of the date that the individual was determined to be ineligible for such medical assistance on such basis. 
206.State option to provide for express lane and simplified determinations of a child’s financial eligibility for medical assistance under Medicaid or child health assistance under SCHIP 
(a)MedicaidSection 1902(e) (42 U.S.C. 1396a(e)) is amended by adding at the end the following: 
 
(13) 
(A)At the option of the State, the plan may provide that eligibility requirements (including such requirements applicable to redeterminations or renewals of eligibility) for medical assistance relating to income, assets (or resources), or citizenship status are met for a child who is under an age specified by the State (not to exceed 21 years of age) by using a determination made within a reasonable period (as determined by the State) before its use for this purpose, of the child’s family or household income, or if applicable for purposes of determining eligibility under this title or title XXI, assets or resources, or citizenship status, respectively, (notwithstanding any other provision of law, including sections 1902(a)(46)(B), 1903(x), and 1137(d)), by a Federal or State agency, or a public or private entity making such determination on behalf of such agency, specified by the plan, including an agency administering the State program funded under part A of title IV, the Food Stamp Act of 1977, the Richard B. Russell National School Lunch Act, or the Child Nutrition Act of 1966, notwithstanding any differences in budget unit, disregard, deeming, or other methodology, but only if— 
(i)the agency has fiscal liabilities or responsibilities affected by such determination; and 
(ii)the agency or entity notifies the child's family— 
(I)of the information which shall be disclosed in accordance with this subparagraph; 
(II)that the information disclosed will be used solely for purposes of determining eligibility for medical assistance under this title or for child health assistance under title XXI; and 
(III)that interagency agreements limit the use of such information to that purpose; and 
(iii)the requirements of section 1939 are satisfied. 
(B)Nothing in this paragraph shall be construed to relieve a State of the obligation to determine, on another basis, eligibility for medical assistance under this title or for child health assistance under title XXI if a child is determined ineligible for such assistance on the basis of information furnished pursuant to this paragraph. 
(C)If a State applies the eligibility process described in subparagraph (A) to individuals eligible under this title and to individuals eligible under title XXI, the State may, at its option, implement its duties under subparagraphs (A) and (B) of section 2102(b)(3) using either or both of the following approaches: 
(i)The State may— 
(I)establish a threshold percentage of the Federal poverty level (that shall exceed the income eligibility level applicable for a population of individuals under this title by 30 percentage points (as a fraction of the Federal poverty level) or such other higher number of percentage points as the State determines reflects the typical application of income methodologies by the non-health program and the State plan under this title); and 
(II)provide that, with respect to any individual within such population whom a non-health agency determines has income that does not exceed such threshold percentage for such population, such individual is eligible for medical assistance under this title (regardless of whether such individual would otherwise be determined to be eligible to receive such assistance).In exercising the approach under this clause, a State shall inform families whose children are enrolled in a State child health plan under title XXI based on having family income above the threshold described in subclause (I) that they may qualify for medical assistance under this title and, at their option, can seek a regular eligibility determination for such assistance for their child. 
(ii)Regardless of whether a State otherwise provides for presumptive eligibility under section 1920A, a State may provide presumptive eligibility under this title, consistent with subsection (e) of section 1920A, to a child who, based on a determination by a non-health agency, would qualify for child health assistance under a State child health plan under title XXI. During such presumptive eligibility period, the State may determine the child’s eligibility for medical assistance under this title, pursuant to subparagraph (A) of section 2102(b)(3), based on telephone contact with family members, access to data available in electronic or paper form, and other means of gathering information that are less burdensome to the family than completing an application form on behalf of the child. The procedures described in the previous sentence may be used regardless of whether the State uses similar procedures under other circumstances for purposes of determining eligibility for medical assistance under this title. 
(D)At the option of a State, the eligibility process described in subparagraph (A) may apply to an individual who is not a child. 
(E) 
(i)At the option of a State, an individual determined to be eligible for medical assistance or child health assistance pursuant to subparagraph (A), (C), or (D) or other procedures through which eligibility is determined based on data obtained from sources other than the individual may receive medical assistance under this title if such individual (or, in the case of an individual under age 19 (or if the State elects the option under subparagraph (A), age 20 or 21) who is not authorized to consent to medical care, the individual’s parent, guardian, or other caretaker relative) has acknowledged notice of such determination and has consented to such eligibility determination. The State (at its option) may waive any otherwise applicable requirements for signatures by or on behalf of an individual who has so consented. 
(ii)In the case of an individual enrolled pursuant to clause (i), the State shall inform the individual (or, in the case of an individual under age 19 (or if the State elects the option under subparagraph (A), age 20 or 21), the individual’s parent, guardian, or other caretaker relative) about the significance of such enrollment, including appropriate methods to access covered services. 
(F)For purposes of this paragraph— 
(i)the term non-health agency means an agency or entity described in subparagraph (A); and 
(ii)the term non-health benefits means the benefits or assistance provided by a non-health agency.. 
(b)SCHIPSection 2107(e)(1) (42 U.S.C. 1397gg(e)(1)), as amended by sections 103(b) and 132(b), is amended by redesignating subparagraphs (C) through (F) as subparagraphs (D) through (G) and by inserting after subparagraph (B) the following new subparagraph: 
 
(C)Section 1902(e)(13) (relating to the State option to base a determination of a child's eligibility for assistance on determinations made by a program providing nutrition or other public assistance (except that the State option under subparagraph (D) of such section shall apply under this title only if an individual is pregnant)).. 
(c)Presumptive eligibilitySection 1920A (42 U.S.C. 1396r–1a) is amended— 
(1)in subsection (b)(3)(A)(i), is amended by striking or (IV) and inserting (IV) is an agency or entity described in section 1902(e)(13)(A), or (V); and 
(2)by adding at the end the following: 
 
(e)In the case of a State with a child health plan under title XXI that provides for presumptive eligibility under such plan for children, the State shall make a reasonable effort to place each presumptively eligible child in the program under this title or title XXI for which the child appears most likely to qualify. During the child's period of presumptive eligibility, the State shall receive Federal matching funds under section 1903 or section 2105, depending on the program in which the child has been placed. If at the conclusion of such period, the child is found to qualify for, and is enrolled in, the program established under this title or title XXI when the child was enrolled in the program under the other such title during such period, the State’s receipt of Federal matching funds shall be adjusted both retroactively and prospectively so that Federal matching funds are provided, both during and following such period of presumptive eligibility, based on the program in which the child is enrolled.. 
(d)Signature requirementsSection 1902(a) (42 U.S.C. 1396a(a)) is amended by adding at the end the following: “Notwithstanding any other provision of law, a signature under penalty of perjury shall not be required on an application form for medical assistance as to any element of eligibility for which eligibility is based on information received from a source other than applicant, rather than on representations from the applicant. Notwithstanding any other provision of law, any signature requirement for an application for medical assistance may be satisfied through an electronic signature, as defined in section 1710(1) of the Government Paperwork Elimination Act (44 U.S.C. 3504 note).”. 
207.Information technology connections to improve health coverage determinations 
(a)Enhanced federal funding for improvements related to implementation of certain model outreach and enrollment practices 
(1)In generalSection 1903(a)(3)(A) (42 U.S.C. 1396b(a)(3)(A)) is amended— 
(A)by striking and at the end of clause (i); and 
(B)by adding at the end the following new clause: 
 
(iii)75 percent of so much of the sums expended during such quarter as are attributable to the design, development, or installation of such mechanized claims processing and information retrieval systems and the implementation of administrative systems and processes (including modification of eligibility computer systems to permit the exchange of electronic information with other Federal or State programs) as the Secretary determines are directly related to the implementation of a model outreach and enrollment practice described in subparagraph (B), (C), (D), (E), or (F) of section 1905(y)(3), and. 
(2)Conforming amendment to ensure availability for territoriesSection 1108(g) (42 U.S.C. 1308(g)) is amended by adding at the end the following new paragraph: 
 
(4)Additional increase for certain expendituresWith respect to fiscal year 2008 and each fiscal year thereafter, if Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, or American Samoa qualify for a payment under section 1903(a)(3)(A)(iii) for a calendar quarter of such fiscal year, the additional Federal financial participation under such section shall not be counted towards the limitation on expenditures under title XIX for such commonwealth or territory otherwise determined under subsection (f) and this subsection for such fiscal year.. 
(b)Authorization of information disclosure 
(1)In generalTitle XIX (42 U.S.C. 1396 et seq.) is amended— 
(A)by redesignating section 1939 as section 1940; and 
(B)by inserting after section 1938 the following: 
 
1939.Authorization to receive pertinent information 
(a)In generalNotwithstanding any other provision of law, a Federal or State agency or private entity in possession of the sources of data potentially pertinent to eligibility determinations under this title or title XXI (including eligibility files maintained by programs described in section 1902(e)(13)(A), information described in paragraph (2) or (3) of section 1137(a), vital records information about births in any State, and information described in sections 453(i) and 1902(a)(25)(I)) is authorized to convey such data or information to a State agency administering a State plan under this title or title XXI, if— 
(1)such data or information are used only to establish or verify eligibility or provide coverage under this title or title XXI; and 
(2)an interagency or other agreement, consistent with standards developed by the Secretary, prevents the unauthorized use, disclosure, or modification of such data and otherwise meets applicable Federal requirements safeguarding privacy and data security. 
(b)Requirements for conveyanceData or information may be conveyed pursuant to this section only if the following requirements are met: 
(1)The individual whose circumstances are described in the data or information (or such individual’s parent, guardian, caretaker relative, or authorized representative) has either provided advance consent to disclosure or has not objected to disclosure after receiving advance notice of disclosure and a reasonable opportunity to object. 
(2)Such data or information are used solely for the purposes of— 
(A)identifying individuals who are eligible or potentially eligible for assistance under this title or title XXI and enrolling such individuals in the State plans established under such titles; and 
(B)verifying the eligibility of individuals for assistance under the State plans established under this title or title XXI. 
(3)An interagency or other agreement, consistent with standards developed by the Secretary— 
(A)prevents the unauthorized use, disclosure, or modification of such data and otherwise meets applicable Federal requirements safeguarding privacy and data security; and 
(B)requires the State agencies administering the State plans established under this title and title XXI to use the data and information obtained under this section to seek to enroll individuals in such plans. 
(c)Criminal penaltyA person described in the subsection (a) who publishes, divulges, discloses, or makes known in any manner, or to any extent not authorized by Federal law, any information obtained under this section shall be fined not more than $1,000 or imprisoned not more than 1 year, or both for each such unauthorized activity. 
(d)Rule of constructionThe limitations and requirements that apply to disclosure pursuant to this section shall not be construed to prohibit the conveyance or disclosure of data or information otherwise permitted under Federal law (without regard to this section).. 
(2)Conforming amendment to assure access to national new hires databaseSection 453(i)(1) (42 U.S.C. 653(i)(1)) is amended by striking and programs funded under part A and inserting , programs funded under part A, and State plans approved under title XIX or XXI. 
(3)Conforming amendment to provide schip programs with access to national income dataSection 6103(l)(7)(D)(ii) of the Internal Revenue Code of 1986 is amended by inserting or title XXI after title XIX. 
(4)Conforming amendment to provide access to data about enrollment in insurance for purposes of evaluating applications and for SCHIPSection 1902(a)(25)(I)(i) (42 U.S.C. 1396a(a)(25)(I)(i)) is amended— 
(A)by inserting (and, at State option, individuals who are potentially eligible or who apply) after with respect to individuals who are eligible; and 
(B)by inserting under this title (and, at State option, child health assistance under title XXI) after the State plan. 
208.Encouraging culturally appropriate enrollment practicesSection 1903(a)(2) (42 U.S.C. 1396b(a)(2)) is amended by adding at the end the following new subparagraph: 
 
(E)an amount equal to 75 percent of so much of the sums expended during such quarter (as found necessary by the Secretary for the proper and efficient administration of the State plan) as are attributable to translation or interpretation services in connection with the enrollment under this title of children of families for whom English is not their primary language; plus. 
209.Model of Interstate coordinated enrollment and coverage processIn order to assure continuity of coverage of low-income children under the Medicaid program and the State Children’s Health Insurance Program (SCHIP), the Secretary of Health and Human Services, in consultation with State Medicaid and SCHIP directors, shall develop and disseminate a model process for the coordination of the enrollment and coverage under such programs of children who, because of migration of families, emergency evacuations, educational needs, or otherwise, frequently change their State of residency or otherwise are temporarily present outside of the State of their residency. 
210.Elimination of counting medicaid child presumptive eligibility costs against title XXI allotmentSection 2105(a)(1) (42 U.S.C. 1397ee(a)(1)) is amended— 
(1)in the matter preceding subparagraph (A), by striking (or, in the case of expenditures described in subparagraph (B), the Federal medical assistance percentage (as defined in the first sentence of section 1905(b))); and 
(2)by amending subparagraph (B) to read as follows: 
 
(B)[reserved]. 
211.Authority for qualifying States to use portion of SCHIP allotment for any fiscal year for certain medicaid expendituresSection 2105(g)(1)(A) (42 U.S.C. 1397ee(g)(1)(A)), as amended by section 201(b) of the National Institutes of Health Reform Act of 2006 (Public Law 109–482) is amended by striking fiscal year 1998, 1999, 2000, 2001, 2004, 2005, 2006, or 2007 and inserting a fiscal year. 
212.Application of medicaid outreach procedures to all pregnant women and children 
(a)In generalSection 1902(a)(55) (42 U.S.C. 1396a(a)(55)) is amended by striking individuals for medical assistance under subsection (a)(10)(A)(i)(IV), (a)(10)(A)(i)(VI), (a)(10)(A)(i)(VII), or (a)(10)(A)(ii)(IX) and inserting child and pregnant women for medical assistance (including under clauses (i)(IV), (i)(VI), (i)(VII), and (ii)(IX) of paragraph (10)(A)). 
(b)Effective date 
(1)In generalExcept as provided in paragraph (2), the amendment made by subsection (a) takes effect on January 1, 2008. 
(2)Exception for State legislationIn the case of a State plan under title XIX of the Social Security Act, which the Secretary of Health and Human Services determines requires State legislation in order for the plan to meet the additional requirements imposed by the amendment made by subsection (a), the State plan shall not be regarded as failing to comply with the requirements of such Act solely on the basis of its failure to meet these additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of the session shall be considered to be a separate regular session of the State legislature. 
IIIEffective Date 
301.Effective dateUnless otherwise provided, the amendments made by this Act shall take effect on October 1, 2007, and shall apply to child health assistance and medical assistance provided on or after that date without regard to whether or not final regulations to carry out such amendments have been promulgated by such date. 
 
